DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          MARK SPANAKOS,
                             Appellant,

                                    v.

                   HAWK SYSTEMS, INC., ET AL.,
                           Appellee.

                              No. 4D20-2721

                          [February 24, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case No. 502010CA017971.

  Michael J. Napoleone of Day Pitney LLP, West Palm Beach, for
appellant.

   Edward A. Marod and Amy L. Terwilleger of Gunster Yoakley & Stewart,
P.A., West Palm Beach, for Michael Diamant.

  Robert K. Jamieson of Guerra King P.A., Tampa for Invest Financial
Corportation.

   Shawn R. Horwick and Mitchel Chusid of Ritter Chusid, LLP, Coral
Springs for Elliot Goldberg and Liebman.

   Susan Yoffee of Nason Yeager Gerson Harris & Fumero, P.A., Palm
Beach Gardens for Jill Thompson.

  Stuart H. Singer and Sashi C. Bach of Boies Schiller Flexner LLP, Fort
Lauderdale for Greenberg Traurig, LLP, Bruce Rosetto and Amy Quintana.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2